Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims:
“a load sensor” of claims 5-6,
“a level sensing mechanism” of claim 7, and
“a level” of claim 16.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The invention,” “The disclosure defined by this invention,” “The trailer hitch is disclosure,” etc.  


Claim Objections
Claims 2-20 are objected to because of the following informalities: 
In re claims 2-11 the recitation “the invention of claim” lacks antecedent basis and should be changed to -- the weight distribution hitch of claim – (ten instances);
In re claims 13-18 and 20 the recitation “the invention of claim” lacks antecedent basis and should be changed to -- the weight distribution system of claim – (seven instances);
In re claim 5 the recitation “the load” lacks antecedent basis and should be changed to – a load –;


In re claim 12 line 5 the recitation “the frame” lacks antecedent basis and should be changed to – a frame -;
In re claim 19 lines 5, 9 and 11 the recitations “a trailer”, “the frame of a trailer” and “the ground” lack antecedent basis and should be changed to – the trailer --, -- a frame of the trailer – and – a ground--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “an electric jack” renders the claim unclear confusing.  It is unclear to the Examiner as to the electric jack having a separate operating motor then the motor recited in claim 13.  

Claims 3-6,8-10, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
The “lifting mechanism” in relation to the tension mechanism as recited in claims 3-4;
The “jack” in relation to the tension mechanism as recited in claims 8-10;
The “tension member” as recited in claim 13 in relation to “a tension mechanism” as recited in claim 1 (a typographical error) ??
A “level” as recited in claim 16 in relation to the trailer structure.
Claims 5-6, each requires all the limitations of claim 4 and therefore also subjected to the same 
ground of rejection.

To overcome the rejection above, the Examiner is proposing the following amendment to the claims:
(Propose) In re claim 3, the “lifting mechanism” should be changed to – tension mechanism –; 
(Propose) In re claim 4, the recitation “the lifting mechanism” should be change to – the tension mechanism is a jack and ---;
(Propose) In re claim 8, the recitation “the jack” should be changed to – the tension mechanism is a jack and the jack --;
(Propose)  In re claim 10, the recitations “the jack” and “a lifting mechanism” should be changed to – the tension mechanism is a jack and --   and  -- the tension mechanism --. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sargent (USPN. 6,142,500 – hereinafter Sargent).
	Sargent discloses all of the structural as claimed, a weight distribution hitch comprising:
	an attachment member (14) with a forward end configured to rigidly attach to a vehicle and a rearward end extending rearwardly toward a trailer, the rearward end having an upper portion and a lower portion, the upper portion configured to pivotably attach to a coupler of the trailer;
a moment bar (48) comprising a forward end and a rearward end, the forward end pivotably attached to the lower portion of the rearward end of the attachment member, so as to constrain movement of the moment bar to pivoting about a vertical axis;
a tension mechanism (300) mounted on a frame of the trailer and configured to decrease a distance between the rearward end of the moment bar and the frame, so as to impose a moment on the attachment member, and wherein a greater decrease in the distance imposes a greater moment;
wherein centerlines (figures 5-8) of the attachment member, moment bar, and the vehicle are all in a vertical plane, when the vehicle is traveling in a straight line.
	In re claim 2, Sargent discloses the upper portion of the rearward end of the attachment member comprises a hitch ball (figure 7).
In re claim 11, Sargent disclose the attachment member comprises a height adjustment 
mechanism (figure 7 – horn 80 is moving up/down along slot 74) facilitating raising and lowering 
.

Claims 12, 13 and 17-20    are rejected under 35 U.S.C. 102(a1) as being anticipated by Scott (USPUB. 2009/0008904 A1 – hereinafter Scott).
	In re claim 12, Scott discloses all of the structural as claimed, a weight distribution system comprising;
an attachment member (36) configured to be rigidly attached to a vehicle;
a moment bar (52) with a first end and a second end, the first end configured to hingedly
attached to the attachment member;
a tension mechanism (26/32/52) configured to be attached to a frame of a trailer, the tension mechanism comprising a bearing surface (figures 3,5 – bearing surface pushing on element 46) disposed near its lower end configured to abut the second end of the moment bar;
an aperture (figure 6, open space between moment bar 44) disposed in the moment bar through which the tension mechanism passes;
wherein, when the tension mechanism is put in tension, the moment bar is pulled toward the frame of the trailer (figure 5).
In re claim 13, Scott discloses a motor configured to add or remove tension from the tension member [para 0049].
In re claims 17-18, Scott (figure 5) discloses all of the claimed limitations.
In re claim 19, Scott discloses all of the structural as claimed, a weight distribution system comprising;
 an attachment member (36) with a forward end and a rearward end, the forward end configured to attach to a vehicle and the rearward end extending rearwardly toward a trailer, the 
the moment bar (52) with a first end and a second end, the first end hingedly attached to the attachment member;
a jack (figure 11 - 126/128) configured to be attached to a frame of the trailer, the jack comprising a bearing surface (corresponding structure 158) disposed near its lower end configured to abut the second end of the moment bar, the jack also comprising a foot (150) configured to abut the ground;
wherein the jack is moveable between two position, a first position wherein the foot of the jack is on the ground, the jack is in compression, and the jack supports a tongue of the trailer, and a second position wherein the foot of the jack is off the ground, the bearing surface abuts the moment bar, and the jack is in tension (figures 11-12).
In re claim 20, Scott discloses the bearing surface is convex (150).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Scott alone.
Scott is disclosed above but does not teach the use of a limit switch to control the operation of the electric. 

	In re claim 15 (as best understood – see 112(b) rejection set forth above) Scott discloses the motor operates both the tension mechanism and the jack.

Allowable Subject Matter
         Claim 3-10 and 16 would be allowed if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  

Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-

/TONY H WINNER/Primary Examiner, Art Unit 3611